Citation Nr: 1430556	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  11-23 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to October 1971, with subsequent service in the U.S. National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran testified before the undersigned during a Board hearing held in April 2013.  A copy of the hearing transcript (Transcript) has been associated with the record.


FINDING OF FACT

The evidence of record stands in equipoise as to whether the Veteran's bilateral hearing loss is etiologically-related to a period of inactive duty for training (IDT).


CONCLUSION OF LAW

Bilateral hearing loss was incurred in or aggravated during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits and assist in the development of the evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2013).  

In the instant case, the Veteran's claim for service connection for bilateral hearing loss is granted herein.  As such, any deficiencies with regard to VCAA for this issue are harmless and non-prejudicial.  

II. Service Connection

The Veteran claims that his current bilateral hearing loss is etiologically-related to an explosion which occurred during a period of IDT in 1976, causing injury and hearing impairment.  To that end, the Board notes that service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2013).  To prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

As to the Veteran's claim that he incurred bilateral hearing loss during a period of IDT, the Board notes that active military, naval, or air service includes any period of active duty for training (ADT) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of IDT during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ADT or from injury incurred or aggravated while performing IDT.  See 38 U.S.C.A. §§ 101(24), 106, 1110.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The Board points out, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The United States Court of Appeals for Veterans Claims (Court) has also held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley.  The Court, in Hensley, indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).

Here, the Veteran's service treatment records are silent as to complaints or diagnoses of hearing loss.  The Board does note, however, the Veteran was injured during a confirmed period of IDT (see Report, September 14, 1976) in which a "dud" exploded near the hull of an armored personnel carrier (APC), knocking the Veteran to the ground and "spraying him with shrapnel."  The Veteran was subsequently taken to a medical facility and treated for multiple lacerations.  Hearing anomalies were not indicated at that time.  A separation audiogram, unfortunately, is not of record.  A Formal Finding of the Unavailability of Service Treatment Records was created in October 2009.  

Post service, the Veteran was afforded a VA examination in October 2009.  At that time, it was noted that the Veteran served in the National Guard as a tank commander, and that he was provided hearing protection in accordance with his duties.  However, during the incident in question, the Veteran was not wearing hearing protection, as he was on a break.  He reported that post service, he worked as a drafting manager and was not exposed to acoustic trauma.  He also denied recreational noise exposure.  Audiological testing revealed hearing loss, bilaterally, in accordance with VA regulations.  However, the examiner was not able to provide a nexus opinion, as a separation audiological examination was not of record, and the examiner was unable to determine the etiology of the Veteran's bilateral hearing loss without resorting to speculation.
The Board notes, in regard to the Veteran's assertion that he experienced hearing loss at the time of separation, the Veteran is competent to report in-service symptomatology, such as decreased hearing and ringing in the ears, from his period of service to the present.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Further, the evidence is deemed credible, as his military service as a tank commander is commensurate with his claims of in-service acoustic trauma, specifically an explosion near an armored vehicle.  This incident was well-documented in the Veteran's available service treatment records.  The Veteran's lay statements have therefore been afforded significant probative value due to their competency and credibility in the context of this appeal.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the Veteran's accounts of the in-service incident are corroborated.  Further, a VA examiner has indicated that he currently suffers from hearing loss and tinnitus (which was granted by the RO in November 2009).  While the record lacks a medical nexus opinion, the Board finds that the Veteran is not only competent to report the onset of hearing loss from 1976 forward, but also that his description of said events is commensurate with his service, the incident reports, and a later diagnosis of bilateral hearing loss by a medical professional.
Although the VA medical examination of record failed to provide an entirely supporting opinion, the medical evidence of record, coupled with the Veteran's competent and credible lay statements, serves to establish that his currently-diagnosed bilateral hearing loss is more likely than not related to in-service noise exposure, to include the explosion in question during his period of IDT in 1976.  Indeed, the record otherwise reveals that the VA examiner did opine that tinnitus was related to the explosion but apparently did not find that he could relate hearing loss to service without audiometric testing at separation.  Consequently, the Board finds that had the examiner known that audiometric findings at separation were not required in order to establish service connection, he would have also opined that the Veteran's current bilateral hearing was related to service.  As the evidence of record in this case at least stands in equipoise, entitlement to service connection for bilateral hearing loss is warranted.


ORDER

Entitlement to service connection for hearing loss is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


